OPINION — AG — ** SCHOOLS — PARKING — AUTOMOBILES ** UNDER ALL THE FACTS AND CIRCUMSTANCES SURROUNDING AND CAUSING THE ADOPTION OF RULE OR REGULATION SUCH AS MENTIONED BY YOU, IT IS REASONABLY NECESSARY FOR A SCHOOL BOARD (BOARD OF EDUCATION) TO ADOPT THE SAME IN ORDER TO PROTECT CHILDREN ATTENDING SAID SCHOOL FROM INJURY; SAID BOARD WILL BE AUTHORIZED TO ADOPT AND ENFORCE SAID RULE OR REGULATION. HOWEVER, THE QUESTION AS TO WHETHER OR NOT ALL OF THE FACTS AND CIRCUMSTANCES PERTINENT TO A SITUATION EXISTING IN ANY SCHOOL DISTRICT OF THE STATE WILL JUSTIFY SUCH A RULE OR REGULATION, IS A MATTER WHICH MUST BE DETERMINED BY THE SCHOOL BOARD. (DRIVING, SCHOOL, PARKING ON SCHOOL PROPERTY, STUDENTS, BUILDING) CITE: 70 Ohio St. 4-12 [70-4-12], 70 Ohio St. 6.15 [70-6.15], 70 Ohio St. 20-1 [70-20-1] (FRED HANSEN)